Citation Nr: 1409837	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to basic eligibility for educational assistance under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 2006 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Education Center at the RO in Muskogee, Oklahoma.  The Veteran requested a Board hearing by videoconference and the claims file was transferred to the jurisdiction of the Houston, Texas, RO.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran requested a videoconference hearing before a Member of the Board at the RO in her August 2011 substantive appeal.  The Veteran failed to report for her scheduled hearing in October 2011 without cause.  The request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013). 

The Veteran's August 2011 VA Form 9 states that she was claiming entitlement to Montgomery GI Bill benefits.  This issue has not been addressed by the Agency of Original Jurisdiction (AOJ).  The Board REFERS the issue of entitlement to Montgomery GI Bill education benefits to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's entire active service period was subject to the education loan repayment program.


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met. 10 U.S.C.A. § 2171 (West 2002 & Supp. 2013); 38 U.S.C.A. § 3322 (West Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to be an eligible individual for Post 9/11 GI Bill benefits, a veteran must meet the service requirements.  38 C.F.R. §§ 21.9505, 21.9520.  A period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the loan repayment program (LRP), may not be counted as a period of active duty service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b); 38 C.F.R. § 21.9505. 

Evidence from the Department of Defense indicates that the Veteran's service from August 2006 to November 2008 was under an LRP obligation.  The Veteran had a three year obligation under the LRP which had not been completed by the time of her discharge.  As the Veteran's entire period of active service was counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, this period of service cannot be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).  The Veteran has no other periods of service.  

The Veteran disagreed with the RO's denial of education benefits on the basis that she had been told she was entitled to the Montgomery GI Bill and to the Post 9/11 GI Bill when it came into effect at separation from service.  She reported that the benefits counselor was aware of her enrollment in the LRP but insisted that she was eligible for Montgomery GI Bill benefits.  She reported that she declined the Montgomery GI Bill benefits solely because she believed that she would be eligible for the Post 9/11 GI Bill.  

Allegations that the Veteran was misinformed do not create exceptions to the statutory and regulatory requirements.  Any contention that VA misinformed the appellant fails as a matter of law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Unfortunately, the regulations make it clear that, because all of the Veteran's active service was counted under the LRP, and she received education benefits for each day of that service, none of it can be counted as a period of service for eligibility under the Post 9/11 GI Bill.  38 U.S.C.A. § 3322(b).  The Veteran's uncompleted service obligation is not considered "active duty service" for education benefits under the Post 9/11 GI Bill.  

In short, there is no legal basis to find the Veteran eligible for education assistance benefits under the Post 9/11 GI Bill.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The Veteran is not eligible for benefits under the Post-9/11 GI Bill.  Her claim for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) (West 2002) are not for application.  Any error by VA in compliance with the duties to notify and assist can have no effect on the outcome of the case.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002) (VA assistance not required where there is no reasonable possibility of substantiating the claim); 38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2013).  


ORDER

Entitlement to basic eligibility for educational assistance under the Post-9/11 GI Bill is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


